DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including a capacitor electrically connected between a RF input wire and a base wire for each unit transistor of the plurality of unit transistors; and the capacitor is not covered by the bump, and a length of the base wire connected to the first unit transistor is different from a length of the base wire connected to the second unit transistor, as disclosed in Claim 1.
In the instant case, Ota et al. (US 2004/0036544) disclose a BJT voltage-controlled oscillator, has film to cover semiconductor substrate surface, base pad for wire bonding joined to lead line and capacitance adjustment line connected to pad forming parasitic capacitor. The transistor has a transparent operation region formed on a semiconductor substrate. An insulating film (3) covers a surface of the semiconductor substrate. A lead line is led to a surface of the insulating film from the transistor operation region (2). A base pad (7) for wire bonding is connected to the lead line. A capacitance adjustment line (11) is connected to the pad forms a parasitic capacitor.
Furthermore, Danny et al. (US 2013/0256849) disclose a high frequency transition matching in an electronic package for millimeter wave semiconductor dies. The mm-Wave electronics package is constructed from common Printed Circuit Board (PCB) technology and a metal cover. Assembly of the package uses standard pick and place technology and heat is dissipated directly to a pad on the package. Input/output of mmWave signal(s) is achieved through a rectangular waveguide. Mounting of the electronic package to an electrical printed circuit board (PCB) is performed using conventional reflow soldering processes and includes a waveguide I/O connected to an mmWave antenna. The electronic package provides for transmission of low frequency, dc and ground signals from the semiconductor chip inside the package to the PCB it is mounted on. An impedance matching scheme matches the chip to high frequency board transition by altering the ground plane within the chip. A ground plane on the high frequency board encircles the high frequency signal bump to confine the electromagnetic fields to the bump region reducing radiation loss.
Finally, Ajuria et al. (US 2016/0064324) disclose a semiconductor package with embedded capacitor and a method of making the same. The semiconductor package with the embedded capacitor includes a semiconductor die having a first metal layer extending across at least a portion of a first side of the semiconductor die and a package structure formed on the first side of the semiconductor die. A first electrical conductor of the embedded capacitor is formed in the first metal layer of the semiconductor die. The package structure includes a second metal layer that has formed therein a second electrical conductor of the embedded capacitor. A dielectric of the embedded capacitor is positioned within either the semiconductor die or the package structure of the semiconductor package to isolate the first electrical conductor from the second electrical conductor of the embedded capacitor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898